Citation Nr: 1646843	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, residual to traumatic brain injury (TBI) (formerly a skull fracture).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	Christopher N. Godios, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.  The Veteran died in March 2012; the appellant in his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, residual to  skull fracture.  In July 2009, the Veteran filed a notice of disagreement (NOD) limited to the issue listed on the title page.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  In conjunction with the hearing, the claim on appeal was rephrased to reflect the current terminology and criteria for evaluating head injuries/TBI residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

In March 2013, the Board dismissed the Veteran's appeal due  to his death.  In April 2016, the RO granted substitution of his surviving spouse as the appellant in this appeal and returned the matter on appeal to the Board for appellate consideration.

With respect to the current characterization of the appeal, the Board notes that a March 2012 "Headaches Medical Source Statement" completed by W.E. Hopkins, M.D. indicates that the Veteran's headaches would "interfere with his ability to safely and effectively work" due to the disruption of his sleep pattern and the daily occurrence of his headaches.  The Veteran reported during the April 2012 hearing that he was fully retired.  If the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the March 2012 statement from Dr. Hopkins and the fact that the Veteran was fully retired at the time of the April 2012 hearing, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the service-connected headaches.

As a final preliminary matter, the Board observes that, in addition to the issue noted above, the issue of an increased (compensable) rating for right ear hearing loss was previously on appeal to the Board under Docket Number 94-27 372, and was remanded to the RO in October 1997 for additional development.   Thereafter, in a March 1998 rating decision, the RO granted service connection for sensory impairment of the right lesser occipital nerve, and assigned an initial 10 percent rating.  The RO also issued a supplemental SOC (SSOC) reflecting the continued denial of an increased (compensable) rating for right ear hearing loss. The RO transferred the right hearing loss claim back to the Board's docket in May 1998.

On June 25, 1998, the Board returned the record to the RO for consideration of a June 1998 written statement submitted by the Veteran.  The RO appears to have construed the Veteran's June 1998 statement as a withdrawal of appeal.  The Veteran did not further pursue the right ear hearing loss claim, and there is no record in the Veterans Appeals Control and Locator System (VACOLS) that the issue remains on appeal. 

Hence, at this juncture, the appeal is limited to the matters set forth on the title page.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims on appeal is warranted.  Specifically, the record reflects that there are potentially pertinent treatment records outstanding, and that the AOJ should initially adjudicate,  and the appellant should be given an opportunity to submit additional evidence pertaining to, the matter of the Veteran's entitlement  to a TDIU due to the disability for which a higher rating is sought.

As explained above, a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the claimant or reasonably raised by the record.  See Rice, 22 Vet. App. at 447.  Here, the evidence of record raises a claim for a TDIU in that the Veteran was fully retired at the time of the April 2012 hearing and Dr. Hopkins reported in his March 2012 statement that the Veteran's headaches would "interfere with his ability to safely and effectively work."  Given this evidence, the Board finds that the matter of entitlement to a TDIU due to the service-connected headaches has reasonably been raised in the context of the claim for a higher rating. 

 As the AOJ has not specifically adjudicated this matter, after giving the appellant an opportunity to file a formal claim for a TDIU, providing her with a notice letter specific to the matter (in accordance with the Veterans Claims Assistance Act of 2000 (VCAA)), and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Prior the adjudication of both claims,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes VA treatment records from the VA Northern Indiana Health Care System dated up to March 2012.  Hence, there may be additional VA treatment records dated from March 2012 through the date of the Veteran's death in December 2012 that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified location all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following  the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran reported during the April 2012 hearing that he had received treatment for headaches from Dr. Hopkins.  A review of the claims file indicates that the Veteran's complete treatment records from Dr. Hopkins have neither been requested nor obtained.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request that the appellant complete a formal application for a TDIU due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI reporting  the Veteran's education and employment history and earnings, especially for the period from June 2008 through the date of his death.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the VA Northern Indiana Health Care System dated from March 2012 through December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the appellant and her attorney a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  

Specifically request that the appellant provide appropriate authorization to obtain all outstanding, pertinent private (non-VA) records, to particularly include complete records of the Veteran's treatment for headaches from Dr. Hopkins, as referenced above.

Provide VCAA-compliant notice of what information and evidence is need to support a claim for a TDIU due to the service-connected headaches disability.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the appellant and her attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


